Citation Nr: 0100340	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2. Entitlement to service connection for individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971, and from December 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted the veteran's claim of 
entitlement to service connection for PTSD at a 30 percent 
evaluation.  The veteran disagrees with the initial 
evaluation assigned. 

This matter also comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claim of entitlement to 
service connection for individual unemployability.  


REMAND

The veteran and his representative contend that an increased 
initial rating is warranted for the veteran's service 
connected PTSD, currently rated as 30 percent disabling, and 
that service connection is warranted for individual 
unemployability.

The Board notes that the veteran has submitted numerous VA 
outpatient and inpatient treatment reports that seem to 
indicate that his PTSD has recently increased in severity.  
Although the report of a VA examination dated January 1999 
indicates that the veteran has a current Global Assessment of 
Functioning (GAF) score of 65, and that he does not have any 
trouble socializing with others, later outpatient treatment 
records show more severe symptoms.

A progress note dated February 1999 indicates that the 
veteran reported becoming more isolated since the prior 
month, and that he had shown a dramatic increase in 
depression since he completed the Salem PTSD program.

Of particular note are two progress reports both dated June 
1999 which indicate that the veteran had shown a great deal 
of decompensation in the past months, that his PTSD has a 
severe impact on his social and vocational work, that he 
remained unemployable for competitive work, that he had a 
poor prognosis for complete remission of symptoms, and that 
his GAF score was 35.

Further, a progress note recently received, dated January 
2000, indicates that the veteran's condition has worsened, 
which is shown with such evidence as a reduction of GAF score 
from 50 in the past year to a present level of 35, and 
further indicates that the examiner felt that the veteran was 
likely to remain unemployable for at least the next year, and 
that it was possible that the veteran could remain 
permanently unemployable.

Records do indicate that the veteran is currently 
participating in a compensated work therapy program.

Due to the speculative nature of the unemployability 
statements in the January 2000 progress note, and the fact 
that the veteran's PTSD does appear to have increased in 
severity since his last VA examination, the Board is of the 
opinion that a remand in this case is in order in order to 
determine the current level of the severity of the veteran's 
PTSD, as well as his potential for employment.

As such, this case is hereby REMANDED for the following 
development:

1. The RO should contact the Hampton VA 
Medical center to ensure that all 
relevant medical records are 
associated with the claims file.  If 
there are employment or vocational 
rehabilitation records available that 
are not of record (to possibly include 
a Vocational Rehabilitation and 
Education Folder (VRE)), they should 
as well be associated with the claims 
file.

2. The RO should schedule the veteran for 
another psychiatric examination in 
order to determine the severity of the 
veteran's PTSD.  The examiner should 
be provided with, and should review, 
the claims file and a copy of this 
remand.  The examiner should be 
requested to provide an opinion as to 
the severity of the veteran's PTSD, 
and as well, an opinion as to the 
employment capacity of the veteran in 
light of this disorder.  If the 
examiner's findings differ from those 
recently documented (and noted above), 
the examiner should explain why they 
differ.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions, to include VAOPGCPREC 11-
2000.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

6. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



